The only question submitted to the jury was, whether Carter knew, or by ordinary care might have known, the danger attending his work in and about the drum in the condition in which it was at the time of the explosion. Whether he had been sufficiently instructed as to the dangerous character of the work, or not instructed at all, was not a question submitted to them, and there was no request to have it submitted, and no exception that it was not. If the inquiry by the jury was relevant to the question submitted, the reply was according to the facts as they appear from the evidence. There is nothing to show that it was not literally and strictly correct.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred. *Page 672